Bigelow, C. J.
1. If the objection taken to the caption oí the deposition be well founded, which we are not prepared to admit, it did not render the deposition inadmissible. Having been taken out of the state, it was within the discretion of the court to admit or reject it, notwithstanding the magistrate omitted to comply, with some of the formalities required by law. Gen. Sts. c. 131, § 37. To the exercise of this discretion no exception can be taken.
2. The interrogatory put to the plaintiff concerning the signature of the paper shown to him was immaterial, unless the document was put into the case as evidence. Until it was offered in proof, the counsel for the adverse party had no right to see it, nor to cross-examine the witnesses concerning it. It was irregular for the counsel for the plaintiff to ask any question concerning a document which he produced and showed to the witness, unless he intended to offer it as part of his evidence, *322But this irregularity worked no wrong to the defendant, and did not authorize him to insist that the document should be put in proof, orto cross-examine the witness concerning it. Besides; at a subsequent stage of the trial it was offered in evidence, and the defendant had full qpportunity to interrogate the plaintiff on the subject of its execution, and all matters in any way connected with it. He is, therefore, in no degree aggrieved by the ruling of the court on this point. The time of the introduction of the document, whether it was offered as evidence in chief or in rebuttal, does not give the defendant any ground of exception, as the order of proof is always within the discretion of the court.
3. The evidence of the conversation which took place at the time the plaintiff purchased the property in controversy was rightly admitted to disprove the allegation set up by the defendant, that the plaintiff had purchased without any consideration a title to the property which he knew to be defective and of no value. Exceptions overruled.